     Case 2:19-cv-03377-FMO-KS Document 76 Filed 08/27/20 Page 1 of 1 Page ID #:346



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    JOSE ESTRADA,                              )   Case No. CV 19-3377 FMO (KSx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14    SAM MUSHMEL, et al.,                       )
                                                 )
15                        Defendants.            )
                                                 )
16                                               )

17          Pursuant to the Court’s Order Dismissing Action Without Prejudice, IT IS ADJUDGED

18    THAT the above-captioned action is dismissed without prejudice.

19    Dated this 27th day of August, 2020.

20

21                                                                       /s/
                                                                Fernando M. Olguin
22                                                           United States District Judge

23

24

25

26

27

28
